DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Burns Israelsen on 08/16/2022.
The application has been amended as follows: 

Regarding claim 1, the phrase “a tire T” in line 10 has been changed to –a tire--.

Regarding claim 1, the phrase “the tire T” in line 11 has been changed to –the tire--.

Regarding claim 4, the phrase “The hybrid run-flat of claim 3” has been changed to --The hybrid run-flat of claim 1--. 

Allowable Subject Matter
Claims 1 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “a buffer member formed of a material different from the run-flat and formed on an outer circumferential surface of the run-flat … in which a plurality of grooves are formed on an outer circumferential surface of the buffer member in a longitudinal direction while being spaced apart from each other, so that a lubricant filled in the groove prevents a damage due to friction, wherein the buffer member is formed with a plurality of buffer spaces formed through an inside of the buffer member in a width direction along a circumferential direction of the run-flats while being spaced apart from each other and the plurality of buffer spaces are comprised of air … and the buffer spaces are perforated to have diagonal shapes and arranged to cross each other in an "X" shape, in which the buffer spaces at one side of the run-flat about the coupling step are formed in a clockwise rotation direction of the run-flat, and the buffer spaces at an opposite side are formed in a counterclockwise rotation direction of the run-flat.”
The closest prior art of record is considered to be Woo et al. (KR 10-1457545, see machine translation) (of record), Yamashita (JP 2002-166712, see machine translation) (of record), Kraus (DE 102014225107, see machine translation) (of record), and optionally Yamahira (JP 2010-285104, see machine translation) (of record) and Khatib (US 2009/0095395) (of record). 
The prior art of record discloses all of the claim limitations as discussed in the previous office action of record. However, the prior art does not recite that the plurality of buffer spaces are comprised of air. Instead, the prior art, in particular Kraus, discloses that the buffer spaces are comprised of grease (i.e. lubricant) and thereby cannot be comprised of air. Moreover, none of the prior art of record discloses that the buffer spaces are perforated to have diagonal shapes and arranged to cross each other in an "X" shape, in which the buffer spaces at one side of the run-flat about the coupling step are formed in a clockwise rotation direction of the run-flat, and the buffer spaces at an opposite side are formed in a counterclockwise rotation direction of the run-flat. The examiner further finds Applicant’s arguments on pages 8-9 of the Remarks to be persuasive. In particular, Applicant’s argument that “the configuration of the buffer spaces 16 [of Kraus] cannot serve to have a buffering effect and an impact reducing effect with respect to any rotation direction regardless of the rotation direction, rather, the buffer spaces serve to have a buffering effect only in a vertical direction.” Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would not have found it obvious to modify the prior art of record in order to provide that the buffer spaces comprise air, rather than lubricant, and that the buffer spaces have diagonal shapes arranged to cross each other in an "X" shape, in which the buffer spaces at one side of the run-flat about the coupling step are formed in a clockwise rotation direction of the run-flat and the buffer spaces at an opposite side are formed in a counterclockwise rotation direction of the run-flat, without a motivation or teaching to make such a modification. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749